


Exhibit 10.40

 

LEASE AMENDMENT NO. 1

 

LEASE AMENDMENT made as of this 15th day of July 1993 to that certain Lease
Agreement dated as of May 6, 1993 (“Agreement”) between EXXON RESEARCH AND
ENGINEERING COMPANY (“Landlord”) and MEDAREX, INC. (“Tenant”).

 

WHEREAS, the parties desire to amend the Agreement to add additional space to
the Demised Premises;

 

NOW THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

 

1. Section 1.01(a) is amended to read as follows:

 

“Agreement. The Lease Agreement dated as of May 6, 1993 between Landlord and
Tenant, as amended by Lease Amendment No. 1 dated as of July 15, 1993.”

 

2. Section 1.01(d) is amended to read as follows:

 

“Demised Premises. Those portions of the Building hereby leased to Tenant
commonly known as Level 1 of the southwest quadrant (“LF/LH-l”) of the
laboratory facilities, as more particularly depicted on Exhibit B-3 annexed
hereto, including the LF atrium as shown on Exhibit N annexed hereto, together
with that proportionate share of the mechanical rooms in the LF/LH penthouse and
that portion of the cylinder storage area in the LF/LH penthouse which serve
LF/LH-1, and the proportionate share of the mechanical space on Level 0 of the
LF/LH wing, all of which are deemed to be 37,200 rentable square feet.

 

The portions of the Demised Premises within the Building shall also include the
laboratory furniture, laboratory casework, incidental furniture, fixtures,
hoods, equipment, shades, draperies, carpeting and office furniture and the like
in place as of the commencement of this Agreement and identified in Exhibits B-2
and B-4 annexed hereto.”

 

3.                               Exhibit B-1 is deleted and replaced by
Exhibit B-3 annexed hereto and made a part hereof.  Exhibit B-4 is added to this
Agreement and made a part hereof.

 

4.                               Section 2.01 DEMISED PREMISES AND TERM is
amended to read as follows:

 

--------------------------------------------------------------------------------


 

“Landlord hereby leases to Tenant and Tenant hereby hires and takes from
Landlord the Demised Premises for the term of sixty-three (63) months commencing
at 12:01 a.m. on the fifteenth (15th) day of July, 1993 and expiring at 12:00
midnight on the fourteenth (14th) day of October, 1998, unless this Agreement is
sooner terminated as hereinafter provided.”

 

5.                               Section 4.02(5) is amended by the deletion of
“July 1, 1993” and the substitution therefor of “July 15, 1993.”

 

6.                               The first paragraph of Section 5.01 RENT is
amended to read as follows:

 

“Rent for the demised term shall be Four Million Eight Hundred Thirty Six
Thousand Dollars ($4,836,000) reflecting abatements set forth below in this
Section, payable at the rate of Eighty Thousand Six Hundred Dollars ($80,600)
per month for the period October 15, 1993 through October 14, 1998, which sum
shall be the Basic Monthly Rental.”

 

7.                               The last paragraph of Section 5.01 RENT is
amended to read as follows:

 

“Notwithstanding the foregoing, Tenant’s obligation to pay Basic Monthly Rental
shall be abated for three (3) months until October 15, 1993, with the effect
that Tenant shall not be obligated to pay any Basic Monthly Rental from July 15
through September 15, 1993. This abatement shall not apply to Tenant’s
obligation to pay Additional Rent, nor shall it apply to Tenant’s obligation to
pay for Optional Services.”

 

8.                               Sections 6.02(a) & (d) are amended by the
deletion of “2.5%” and the substitution therefor of “4.8%.”

 

9.                               Section 6.03 OPERATING EXPENSES is amended by
the deletion of “Exhibit E” and the substitution therefor of “Exhibit “M,”
wherever it appears. Exhibit E is deleted and replaced by Exhibit M - Operating
Expenses for Operating Base Year 1993, annexed hereto and made a part hereof.

 

10.                         Section 6.05 UTILITY CHARGES is amended by the
deletion of “July 1, 1993” and the substitution therefor of “July 15, 1993”; by
the deletion of “Sixty and No/l00 Dollars ($60)” and the substitution therefor
of “One Hundred Twenty and No/l00 Dollars ($120)”; by the deletion of
“Exhibit F-l” and the substitution therefor of “Exhibit F-5”; and by the
deletion of “Exhibit F-3” and the substitution therefor of “Exhibit F-6,”
wherever the same appear. Sections 6.05(b) and (c) are amended by the deletion
of “LF-l” and the substitution therefor of “LF/LH-l,” wherever it appears.
Section 6.05(c) is amended by the deletion of “2,000” and the substitution
therefor of “4,000.”  Section 6.05(e) is amended by the deletion of “1,000” and
the substitution

 

--------------------------------------------------------------------------------


 

therefor of “2,000” wherever it appears.

 

11.                               Exhibits F-1 and F-3 are deleted and replaced
by Exhibits F-5 and F-6 annexed hereto and made a part hereof.

 

12.                                  Section 9.01 is amended to provide that
Landlord will, upon the request of Tenant, remove from the Demised Premises any
fume hoods currently located therein, as designated by Tenant, provided that any
such requests are made by January 31, 1994.

 

13.                                  Section 11.03 PROPERTY DAMAGE is amended by
the deletion of “2.5%” and the substitution therefor of “4.8%.”

 

14.                                  Section 11.06 EXCLUSIONS, Section 18.02
CHEMICAL STOCKROOM and Section 34.01 SURRENDER OF PREMISES are amended by the
deletion of “ECRA” and the substitution therefor of “ISRA.”

 

15.                                  Exhibit G LETTER OF CREDIT AGREEMENT is
amended as follows:

 

a. Paragraph 2 is amended by the deletion of     (i) “$675,000” and the
substitution therefor of “$1,260,000,” (ii) “$168,750” and the substitution
therefor of “$315,000,” and (iii) “$57,000” and the substitution therefor of
“$102,000.”

 

b.                          Paragraph 3 is amended by the deletion of “July 1,
1993” and the substitution therefor of “July 15, 1993.”

 

c.                           Schedule A FORM OF IRREVOCABLE LETTER OF CREDIT is
amended by the deletion of (i) “Six Hundred Seventy-five Thousand
Dollars($675,000)” and “$675,000” and  the substitution therefor of “One Million
Two Hundred Sixty Thousand Dollars ($1,260,000)” and “$1,260,000,”
(ii) “$168,750” and the substitution therefor of “$315,000,” and (iii) “$57,000”
and the substitution therefor of “$102,000.”

 

16.                                      Article 17 is amended by the deletion
of the terms (a) “Environmental Clean-up Responsibility Act” and “ECRA” and the
substitution therefor of “Industrial Site Recovery Act” and “ISRA,” and
(b) “Cleanup Plan” and the substitution therefor or of “Remedial Action
Workplan.”

 

17.                                     Section 17.06 ADMINISTRATIVE CONSENT
ORDER is amended by the deletion of “bond” and the substitution therefor of
“funding source,” wherever it appears.

 

18.                                     Section 25.01 ACCESS AND RIGHT OF
INSPECTION is amended by the deletion of “LF-l” and “July 1, 1993” and the
substitution therefor of “LF/LH-l” and “July 15, 1993.”

 

--------------------------------------------------------------------------------


 

19.                                     Section 31.01 SUBORDINATION is amended
by the deletion of the second sentence.

 

20.                                     Exhibit L is deleted.

 

21.                                     Section 32.02 PERSONAL LIABILITY OF
LANDLORD is amended by the addition of the following phrase on the third line
after “equity,”: “but excepting the provisions to the contrary in Section 34.01
. . .”

 

22.                                     Section 34.01 QUIET ENJOYMENT is amended
to read as follows:

 

“Landlord covenants that if, and so long as, Tenant pays the Basic Monthly
Rental and Additional Rent as herein provided, and keeps, observes and performs
each and every term of this Agreement on Tenant’s part to be kept, observed and
performed, Landlord shall do nothing to affect Tenant’s right to peaceably and
quietly have, hold and enjoy the Demised Premises for the term herein mentioned,
subject to the provisions of this Agreement and to the provisions of any
superior mortgage. Landlord specifically covenants and agrees that Tenant’s
right to peaceably and quietly have, hold and enjoy the Demised Premises for the
term herein mentioned shall not be affected in any adverse manner by reason of
any breach by Tenant of the provisions of the Main Lease, and Landlord hereby
agrees to indemnify, defend and hold harmless the Tenant from any claim or
liability to the OverLandlord or any other party by reason of Tenant’s breach of
the provisions of the Main Lease. The limitation of liability of Landlord,
pursuant to the provisions of Section 32.02, shall not apply to this covenant
and indemnification of Landlord with respect to performance of the terms of the
Main Lease, or to any damages suffered by Tenant arising out of any breach of
the provisions of the Main Lease by Landlord, it being understood that, if
Tenant’s peaceable and quiet enjoyment of the Demised Premises is disturbed by
reason of a breach by Landlord of the terms of the Main Lease, Landlord shall be
fully and personally liable to Tenant for all damages resulting from such breach
and recoverable by law.”

 

23.                                     Section 41.01 RENEWAL OPTION is amended
by the de1etion of (a) “July 1, 1993” and the substitution therefor of “July 15,
1993,” (b) “October 1, 1998” and the substitution therefor of “October 15,
1998,” and (c) September 30, 2003” and the substitution therefor of “October 14,
2003.”

 

24.                                     Section 42.01 PARKING is amended by the
deletion of “one (1)” and the substitution therefor of “two (2).”

 

25.                                     Section 43.01 SIGNS is amended by the
deletion of “LF-l” and

 

--------------------------------------------------------------------------------


 

the substitution therefor of “LF/LH-l.”

 

26.                         The index to Exhibits appearing on page vi of the
Agreement is deleted.

 

27.                         Except and as amended hereby, the Agreement remains
in full force and effect.

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease Amendment No. 1
to be duly executed as of the date provided on Page 1 of this agreement.

 

LANDLORD:

EXXON RESEARCH AND ENGINEERING COMPANY

 

By

/s/ Frank B. Sprow

 

Frank B. Sprow

 

Vice President

 

 

DATED:

July 15, 1993

 

 

 

 

TENANT:

MEDAREX, INC.

 

 

By

/s/ Michael Appelbaum

 

Michael Appelbaum

 

Vice President and CFO

 

 

DATED:

July 15, 1993

 

--------------------------------------------------------------------------------


 

LEASE AMENDMENT NO. 2

 

LEASE AMENDMENT made as of this 23 day of September, 1994 to that certain Lease
Agreement dated as of May 6, 1993 (“Agreement”) between EXXON RESEARCH AND
ENGINEERING COMPANY (“Landlord”) and MEDAREX, INC. (“Tenant”).

 

WHEREAS, the parties desire to amend the Agreement to add additional space to
the Demised Premises;

 

NOW, THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

 

1.                  The Demised Premises as defined in Section 1.01(d) of the
Agreement are enlarged effective October 1, 1994 by the addition of that portion
of the 3rd floor of the Central Functions Wing (CC-3) depicted on Exhibit A
attached hereto and deemed to be 7,368 rentable square feet, inclusive of the
offices that are commonly known by the following designations:

 

CC323, CC324, CC327, CC328, CC329, CC330, CC330A, CC334, CC334A, CC333, CC335,
CC338, CC338A, CC339, CC341, CC342, CC342A, CC343, CC344, CC346, CC396, CC397.

 

The portion of CC-3 that is the subject of this Lease Amendment No. 2 shall
hereinafter be referred to as “CC323-397.”

 

2.                  Tenant acknowledges that it has thoroughly examined
CC323-397 and takes said space in its “AS IS” condition as of October 1, 1994
subject only to Landlord’s Work. In CC323-397, Landlord shall (i) shampoo all
carpeting, (ii) remove all furniture except the furniture in conference room
CC329, (iii) remove all stored items from hallways, (iv) patch and paint as
required, (v) repair broken building equipment, if any, and (vi) enclose the
atrium with banker’s partitions (together, “Landlord’s Work”).

 

3. Rent for CC323-397 for the demised term (October 1, 1994 to and including
October 14, 1998) shall be Six hundred seventy-eight thousand, Four hundred
sixty-seven and 94/100 Dollars ($678,467.94), payable in equal monthly
installments of Fourteen thousand, three and 00/100 Dollars ($14,003.00),
prorated for partial months, which sum shall be the Basic Monthly Rent. (For
information purposes only, Basic Rent for CC323-397 is calculated on a unit rate
of $22.00 per rentable square foot per year.)

 

4. Additional Rent for CC323-397 for the demised term shall be Ninety-three
thousand, One hundred eighty-eight and 60/100 Dollars ($93,188.60), payable in
equal monthly installments of One thousand, Nine hundred twenty-three and33/100
Dollars ($1,923.33), prorated for partial months- (For information purposes
only, Additional Rent for CC323-397 is calculated on a unit rate of $1.25 per
rentable square foot for the entire CC-3 floor, deemed to be 18,424 square
feet).

 

--------------------------------------------------------------------------------


 

5. If the tenant occupying the 2nd floor of the Central Functions wing advises
Landlord that, notwithstanding the banker’s partitions, an unacceptable level of
noise emanating on the 3rd floor is audible on the 2nd floor via the atrium,
then Landlord shall have the right to enclose the atrium in glass. Tenant agrees
that it shall bear one-half of the reasonable costs and expenses to so enclose
the atrium, but not to exceed $20,000, which amount shall be due and payable as
Additional Rent.

 

6. Landlord may terminate this Lease Amendment No. 2 at any time on not less
than sixty (60) days’ written notice to Tenant, in which event Tenant shall quit
and surrender CC323-397 to Landlord, broom clean, in good safe order and
condition, ordinary wear and tear excepted, and Tenant shall remove all of its
property therefrom.

 

7. Tenant’s entitlement to indoor parking spaces is increased by three
(3) spaces, from two (2) spaces under Lease Amendment No. 1, to five (5) spaces
under this Lease Amendment No. 2.

 

8. If Landlord receives a bona fide offer from a third party to lease more space
in CC-3 than is being leased by Tenant hereunder, which offer Landlord desires
to accept, Landlord shall deliver a copy of such offer to Tenant, and Tenant
may, within twenty (20) business days thereafter, elect to lease the subject
space on the same terms as those set forth in the offer. If Tenant does not
accept such offer, Tenant’s rights under this Paragraph 8 shall be extinguished,
and Landlord may notify Tenant of termination under this Lease Amendment No. 2
and lease the subject space to such third party. This right of first refusal
shall be inapplicable to a lease to any party affiliated with Landlord.

 

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN UNCHANGED.

 

 

LANDLORD:

 

EXXON RESEARCH AND ENGINEERING COMPANY

 

 

 

By:

/s/ M. E. Adams

 

Leasing Manager

 

 

 

 

Date:

September 26, 1994

 

 

 

 

TENANT:

 

MEDAREX, INC.

 

 

 

 

By:

/s/ Michael Appelbaum

 

Date:

September 23, 1994

 

--------------------------------------------------------------------------------


 

LEASE AMENDMENT NO. 3

 

LEASE AMENDMENT made as of this 27th day of October, 1994 to that certain Lease
Agreement dated as of May 6, 1993 (“Agreement”) between EXXON RESEARCH AND
ENGINEERING COMPANY (“Landlord”) and MEDAREX, INC. (“Tenant”).

 

WHEREAS the parties recently entered into Lease Amendment No. 2 whereby
effective October 1, 1994 Tenant has leased additional space from Landlord
designated as CC323-397, and

 

WHEREAS the parties omitted to address in said Lease Amendment No. 2 certain
effects for Medarex if all or a portion of CC-3 is leased to a third party;

 

NOW, THEREFORE, the parties agree that effective immediately the Agreement is
amended as follows:

 

1.                  If (i) Lease Amendment No. 2 is terminated in accordance
with Paragraph 8 thereof and Landlord leases CC-3 to a third party, or
(ii) Landlord leases to a third party substantially all of the remainder of CC-3
not leased to Tenant, and in either case (i) or (ii) Tenant has made payments to
Landlord for Tenant’s share (not to exceed $20,000) of Landlord’s reasonable
costs and expenses to enclose the atrium in glass pursuant to Paragraph 5 of
Lease Amendment No. 2, then Landlord shall credit toward Tenant’s next
succeeding rent payment an amount equivalent to such payments made by Tenant.

 

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN UNCHANGED.

 

LANDLORD:

 

 

EXXON RESEARCH AND ENGINEERING COMPANY

 

 

 

By:

/s/ M.E. Adams

 

Leasing Manager

 

 

 

Date:

October 27, 1994

 

 

 

TENANT:

 

MEDAREX, INC.

 

 

 

By

/s/ Michael Appelbaum

 

Sr. Vice President

 

 

 

Dated:

October 31, 1994

 

--------------------------------------------------------------------------------


 

LEASE AMENDMENT NO. 4

 

LEASE AMENDMENT made as of this 16th day of October 1995 to that certain Lease
Agreement dated as of May 6, 1993 (“Agreement”) between EXXON RESEARCH AND
ENGINEERING COMPANY (“Landlord”) and MEDAREX, INC. (“Tenant”),

 

WHEREAS, the parties desire to amend the Agreement to add additional indoor
reserved parking spaces to the Demised Premises:

 

NOW THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

 

1 . The Tenant’s entitlement to indoor parking spaces as defined in
Section 42.01 of the Agreement and Lease Amendment No. 1, at paragraph 1 and
Lease Amendment No. 2 at paragraph 7, are increased effective November 1, 1995
by the addition of five (5) indoor parking spaces. This addition of five
(5) spaces shall increase the Tenant’s entitlement to indoor parking spaces to
ten (10) under this Lease Amendment No. 4.

 

2. Additional Rent for the five (5) additional indoor parking spaces made part
of Tenant’s entitlement through this Lease Amendment No. 4 shall be Four
Thousand Eight Hundred dollars ($4,800.00) annually. (For information purposes
only, Additional Rent for the five (5) spaces is calculated on a. monthly rate
of Eighty dollars ($80.00) per space.

 

3. Landlord may terminate this Lease Amendment No, 4 at any time on not less
than sixty (60) days’ written notice to Tenant, in which event Tenant shall
cease utilizing and surrender the five (5) spaces identified in paragraph 1
above.

 

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN UNCHANGED.

 

 

LANDLORD:

 

EXXON RESEARCH AND ENGINEERING COMPANY

 

By:

/s/ M.E. Adams

 

Leasing Manager

 

 

 

Date:

October 16, 1995

 

 

 

 

TENANT:

 

MEDAREX, INC.

 

 

 

By:

/s/ Lisa Drakeman

 

 

 

Date:

October 16, 1995

 

--------------------------------------------------------------------------------


 

LEASE AMENDMENT NO. 5

 

LEASE AMENDMENT made as of this 31ST day of January, 1997 to that certain Lease
Agreement dated as of May 6, 1993, and as amended, (“Agreement”) between EXXON
RESEARCH AND ENGINEERING COMPANY (“Landlord”) and MEDAREX, INC. (“Tenant”).

 

WHEREAS, the parties desire to amend the Agreement to add additional space to
the Demised Premises;

 

NOW, THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

 

1. The Demised Premises as defined in Section 1.01(d) of the Agreement are
enlarged effective February 3, 1997 by the addition of those portions of the
Building hereby leased to Tenant commonly known as:

 

·                                                   The northern interior sector
of Pilot Wing PF East to include PF100B, PF101, PF103, PF107, PF110B, PF111,
PF113, PF117, PF120B and PF121, being more particularly depicted on
LA5-Exhibit A attached hereto, together with the proportionate share of (i) the
mechanical room depicted as PF105, (ii) the corridor which separates PF East and
PF West, and (iii) the mechanical space on Level M of the PF Wing, together
deemed to be 4,556 rentable square feet (“PF-NE (inside)”).

 

·                                                   The northern exterior sector
of Pilot Wing PF East contiguous to the interior sector defined above, deemed to
be 1,991 rentable square feet (“PF-NE (outside)”), being more particularly
described on LA5-Exhibit A attached hereto,

 

·                                                   The “zero” level identified
as laboratory L0001 depicted on LA5-Exhibit B attached hereto and deemed to be
1,397 rentable square feet; and

 

·                                                   The 3rd floor office
identified as CC348 depicted on LAS-Exhibit C attached hereto and deemed to be
159 rentable square feet.

 

2.       Tenant acknowledges that it has thoroughly examined PF-NE (inside),
PF-NE (outside), L00l, and CC348 and takes said space in “AS IS” condition as of
February 1, 1997.

 

3.       That portion of the Demised Premises referred to as CC323-397 (depicted
on LA5-Exhibit C) in Lease Amendment 2 is understood to consist of 7,638
rentable square feet rather than 7,368 rentable square feet as mistakenly
identified in Lease Amendment 2.

 

--------------------------------------------------------------------------------


 

4.       Rent

 

A.                                Rent for PF-NE (inside) for the demised term
(Rent shall be paid from February 17, 1997 to and including September 30, 1998)
shall be One Hundred Eighty Thousand Seven Hundred Thirty-five and 90/100
Dollars ($180,735.90), payable in equal monthly installments of Nine Thousand
Thirty-six and 80/100 Dollars ($9,036.80) which sum shall be the Basic Monthly
Rent. (For information purposes only, Basic Rent for PF-NE (inside) is
calculated on a unit rate of $24.50 per rentable square foot (hereinafter, PRSF)
per year.)

 

B.                                    Rent for PF-NE (outside) for the demised
term (Rent shall be paid from February 17, 1997 to and including September 30,
1998) shall be Seventeen Thousand Seven Hundred Thirty and 81/100 Dollars
($17,730.81), payable in equal monthly installments of Eight Hundred Eighty-six
and 54/100 Dollars ($886.54) which sum shall be the Basic Monthly Rent. (For
information purposes only, Basic Rent for PF-NTE (outside) is calculated on a
unit rate of $5.50 (adjusted operating expenses) PRSF per year.)

 

C.                                    Rent for L00l for the demised term (Rent
shall be paid from February 17, 1997 to and including September 30, 1998) shall
be Twenty-Seven Thousand One Hundred Forty-three and 90/100 Dollars
($27,143.90), payable in equal monthly installments of One Thousand Three
Hundred Fifty-seven and 20/100 Dollars ($1,357.20) which sum shall be the Basic
Monthly Rent. (For information purposes only, Basic Rent for L00l is calculated
on a unit rate of $12.00 PRSF per year.)

 

D.                                   Rent for CC348 for the demised term (Rent
shall be paid from February 17, 1997 to and including September 30, 1998) shall
be Five Thousand Six Hundred Sixty-three and 88/100 Dollars ($5,663.88), payable
in equal monthly installments of Two Hundred Eighty-three and 19/100 Dollars
($283.19), which sum shall be the Basic Monthly Rent. (For information purposes
only, Basic Rent for CC348 is calculated on a unit rate of $22.00 PRSF per
year.)

 

E.                                     Rent for CC323-397 for the demised term
(Rent shall be paid from February 17, 1997 to and including September 30, 1998)
shall be Two Hundred Seventy-two Thousand Eighty and 21/100 Dollars
($272,080.21), payable in equal monthly installments of Thirteen Thousand Six
Hundred Four and 01/100 Dollars ($13,604.01), which sum shall be the Basic
Monthly Rent. (For information purposes only, Basic Rent for CC323-397 is
calculated on a unit rate of $22.00 PRSF per year.)

 

5.       Additional Rent. The following shall be added to Article 6,
Section 6.01 beginning as the third paragraph therein:

 

Tenant shall pay as Additional Rent for each calendar year or proportionate part
thereof during the lease term an amount equal to Tenant’s proportionate share,
to wit,

 

--------------------------------------------------------------------------------


 

now five and fifty-nine hundredths percent (5.59%), of the amount of Operating
Expenses for such calendar year (“Tenant’s Operating Payment”). Tenant’s
Operating Payment shall also include charges for PFNE (outside) in six
categories, which charges shall be calculated as percentages of the like
effective charges per square foot (in each case, subject to exclusions from
Operating Expenses as described above) for the balance of the Demised Premises,
as follows: site security, 100%; grounds maintenance, facilities maintenance and
repair, site operations. management, and insurance (including, as the case may
be, payments in lieu thereof, or imputed premiums pursuant to Article 11 of the
Lease), each 50%. Said Operating Expenses shall be more fully described in
“LA5-Exhibit M”, attached, which shall replace Exhibit M from Lease Amendment
No. 1.

 

6. Real Estate Taxes. The Tenant’s percentage share of Taxes as defined in
Article 6, Section 6.02 of the Lease shall be increased from four and eighty-two
hundredths percent (4.82%) to five and eighty-five hundredths percent (5.85%)
under this Lease Amendment No. 5.

 

7. Section 6.05 Utility Charges is amended by the following:

 

·                                         deleting the first sentence of the
second paragraph therein and replacing it with the following sentence: “Tenant’s
adjusted utility charge for the year 1997 shall include the addition of the
PF-NE (inside) (See LA5-Exhibit D, attached) and L00l (See LA5-Exhibit E,
attached) utilities to the 1994 utility base year.”; and

 

·                                         deleting “January 1, 1995” and
substituting it with “February 1, 1997”.

 

8. Lease Exhibit F-4 shall be deleted and replaced with “LA5-Exhibit-F4”,
attached.

 

9. Tenant’s entitlement to indoor parking spaces remains at five (5) spaces.
Tenant’s additional annually leased indoor parking spaces shall be increased
from five (5) spaces by one (1) space making a total of six (6) additionally
leased indoor spaces under this Lease Amendment No. 5. Each additionally leased
indoor space shall cost Nine Hundred sixty and 00/100 Dollars ($960.00),
annually.

 

10. Landlord may terminate this Lease Amendment No. 5 or any portion thereof at
any time on not less than sixty (60) days’ written notice to Tenant, in which
event Tenant shall quit and surrender PP-NE (inside), PP-NE (outside), L00l
and/or CC348 to Landlord, broom clean, in good safe order and condition,
ordinary wear and tear excepted, and Tenant shall remove all of its property
therefrom.

 

11. If Landlord receives a bona tide offer from a third party to lease more
space in CC-3 than is being leased by Tenant hereunder, which offer Landlord
desires to accept, Landlord shall deliver a copy of such offer to Tenant, and
Tenant may, within twenty (20) business days thereafter, elect to lease the
subject space on the same terms as those set forth in the offer. If Tenant does
not accept such offer, Tenant’s rights under this

 

--------------------------------------------------------------------------------


 

Paragraph 11 shall be extinguished, and Landlord may notify Tenant of
termination under this Lease Amendment No. 5.  As respects that portion of the
Demised Premises known as CC323-397 and lease the subject space to such third
party.  This right of first refusal shall be inapplicable to a lease to any
party affiliated with Landlord.

 

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN UNCHANGED.

 

LANDLORD:

EXXON RESEARCH AND ENGINEERING COMPANY

 

By:

/s/ Alfredo Lopez

 

Date:

 January 31, 1997

 

 

 

 

TENANT:

MEDAREX, INC.

 

 

By:

/s/ Michael Appelbaum

 

Date

January 31, 1997

 

--------------------------------------------------------------------------------

 

LEASE AMENDMENT NO.6

 

LEASE AMENDMENT made as of this 22nd day of May, 1997 to that certain Lease
Agreement dated as of May 6, 1993, and as amended, (“Agreement”) between EXXON
RESEARCH AND ENGINEERING COMPANY (“Landlord”) and MEDAREX, INC. (“Tenant”).

 

WHEREAS, the parties desire to amend the Agreement to add additional space to
the Demised Premises;

 

NOW, THEREFORE, the parties agree that the Agreement is hereby amended by
enlarging the Demised Premises as defined in Section 1.01(d) of the Agreement,
effective June 2, 1997, by the addition of that space identified as CC-350,
deemed to be 159 rentable square feet, being more particularly depicted on
LA6-Exhibit A.

 

Tenant acknowledges that it has thoroughly examined CC-3 50 and takes said space
in “AS IS” condition as of June 2, 1997.

 

Rent

 

Rent for CC-350 for the demised term (Rent shall be paid from June 2, 1997 to
and including September 30, 1998) shall be Three Thousand Four Hundred
Ninety-Eight and 00/100 Dollars ($3,498.00), payable in equal monthly
installments of Two Hundred Ninety-One and 10/100 Dollars ($291.10) which sum
shall be the Basic Monthly Rent. (For information purposes only, Basic Rent for
CC-350 is calculated on a unit rate of $22.00 per rentable square foot
(hereinafter, PRSF) per year.)

 

Landlord may terminate this Lease Amendment No. 6 or any portion thereof, at any
time on not less than sixty (60) days’ written notice to Tenant, in which event
Tenant shall quit and surrender CC-350 to Landlord, broom clean, in good safe
order and condition, ordinary wear and tear excepted, and Tenant shall remove
all of its property therefrom.

 

If Landlord receives a bona fide offer from a third party to lease more space in
CC-3 than is being leased by Tenant hereunder, which offer Landlord desires to
accept, Landlord shall deliver a copy of such offer to Tenant, and Tenant may,
within twenty (20) business days thereafter, elect to lease the subject space on
the same terms as those set forth in the offer. If Tenant does not accept such
offer, Tenant’s rights under this Amendment No. 6 shall be extinguished, and
Landlord may notify Tenant of termination under this Lease Amendment No. 6 as
respects that portion of the demised premises known as CC-350 and lease the
subject space to such third party. This right of first refusal shall be
inapplicable to a lease to any party affiliated with Landlord.

 

--------------------------------------------------------------------------------


 

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN UNCHANGED.

 

:

LANDLORD:

 

EXXON RESEARCH AND ENGINEERING COMPANY

 

 

 

By:

/s/ M.E. Adams

 

Date:

May 22, 1997

 

 

:

TENANT

 

MEDAREX, INC.

 

 

 

By:

/s/ Michael Appelbaum

 

Date:

May 22 1997

 

--------------------------------------------------------------------------------


 

LEASE AMENDMENT NO.7 and LEASE RENEWAL

 

LEASE AMENDMENT and LEASE RENEWAL made as of this 10th day of October,  1997 to
that certain lease agreement dated as of May 6, 1993, and as amended,
(“Agreement”) between EXXON RESEARCH AND ENGINEERING COMPANY (“Landlord”) and
MEDAREX, INC. (“Tenant”).

 

WHEREAS, the parties desire to amend the Agreement to add additional space to
the Demised Premises; and

 

WFIEREAS, the parties desire to renew the Agreement for one (1) five (5) year
renewal period extending from October 1, 1998 through September 30, 2003;

 

NOW, THEREFORE, the parties agree that the Agreement is hereby amended by
enlarging the Demised Premises by the addition of the space identified as CC356,
deemed to be 296 rentable square feet, CC3S6A, deemed to be 222 rentable square
feet, CC362, deemed to be 222 rentable square feet, CC318, deemed to be 222
rentable square feet, CC320, deemed to be 159 rentable square feet, and CC322,
deemed to be 222 rentable square feet (in the aggregate being deemed to be an
additional 1,343 rentable square feet), being more particularly depicted on LA7
- Exhibit A.

 

Tenant acknowledges that it has thoroughly examined CC356, CC356A, CC362, CC318,
CC320, and CC322 and takes said space in “AS IS” condition as of November 1,
1997.

 

Rent for CC356, CC356A, CC362, CC318, CC320, and CC322 for the demised term
(Rent shall be paid from November 1, 1997 to and including September 30, 1998)
shall be Twenty-Seven Thousand Eighty-Three and 83/100 dollars ($27,083.83),
payable in equal monthly installments of Two Thousand Four Hundred Sixty-Two and
17/100 dollars ($2,462.17) which sum shall be the Basic Monthly Rent. (For
information purposes only, Basic Rent for CC356, CC356A, CC362, CC318, CC320,
and CC322 is calculated on a unit rate of $22.00 per rentable square foot per
year.)

 

Landlord may terminate this Lease Amendment No. 7 or any portion thereof at any
time on not less than sixty (60) days’ written notice to Tenant, in which event
Tenant shall quit and surrender said space to Landlord, broom clean, in good
safe order and condition, ordinary wear and tear excepted, and Tenant shall
remove all of its property therefrom.

 

NOW, THEREFORE, the parties agree that the Agreement is hereby renewed as
follows:

 

1.                                      Demised Premises

 

The Demised Premises as defined in Section 1.01(d) of the Agreement consist of
those portions of the Building currently leased to Tenant and commonly

 

--------------------------------------------------------------------------------


 

identified (with associated square footage) as:

 

 

 

–

LF/LH-l

37,200 SF

 

 

–

CC-3

9,299 SF

 

 

 

(CC318, CC320, CC322, CC323, CC324,

 

 

 

CC327, CC328, CC329, CC330, CC330A,

 

 

 

CC334, CC334A, CC333, CC335, CC338,

 

 

 

CC338A, CC339, CC341, CC342, CC342A,

 

 

 

CC343, CC344, CC346, CC348, CC350,

 

 

 

CC356, CC356A, CC362, CC396, CC397)

 

 

–

L00l

1,397 SF

 

 

–

PF-NE (inside)

4,556 SF

 

 

–

PF-NE (outside)

1,991 SF

 

2.                                      Rent

 

A. Rent for LF/LH-l for the demised term (Rent shall be paid from October 1,
1998 to and including September 30, 2003) shall be Five Million One Hundred
Fifteen Thousand and 00/100 Dollars ($5,115,000.00), payable in equal monthly
installments of Eighty-Five Thousand Two Hundred Fifty and 00/100 Dollars
($85,250.00) which sum shall be the Basic Monthly Rent. (For information
purposes only, Basic Rent for LF/LH- 1 is calculated on a unit rate of $27.50
per rentable net square foot per year.)

 

B. Rent for CC-3 for the demised term (Rent shall be paid from October 1, 1998
to and including September 30, 2003) shall be One Million Twenty-Two Thousand
and Eight Hundred Ninety and 00/100 Dollars ($1,022,890.00), payable in equal
monthly installments of Seventeen Thousand Forty-Eight and 17/100 Dollars
($17,048.17) which sum shall be the Basic Monthly Rent. (For information
purposes only, Basic Rent for CC-3 is calculated on a unit rate of $22.00 gross
plus energy per square foot per year.)

 

C. Rent for L00l for the demised term (Rent shall be paid from October 1, 1998
to and including September 30, 2003) shall be Eighty-Three Thousand Eight
Hundred Twenty and 00/100 Dollars ($83,820.00), payable in equal monthly
installments of One Thousand Three Hundred Ninety-Seven and 00/100 Dollars
($1,397.00) which sum shall be the Basic Monthly Rent. (For information purposes
only, Basic Rent for L00l is calculated on a unit rate of $12.00 per rentable
net square foot per year.)

 

D. Rent for PF/NE (inside) for the demised term (Rent shall be paid from
October 1, 1998 to and including September 30, 2003) shall be Five Hundred
Fifty-Eight Thousand One Hundred Ten and 00/100 Dollars ($558,110.00) payable in
equal monthly installments of Nine Thousand Three Hundred One and 83/100 Dollars
($9,301.83) which sum shall be the Basic Monthly Rent. (For information purposes
only, Basic Rent for PF/NE (inside) is calculated on a unit rate of $24.50 per
rentable net square foot per year.)

 

--------------------------------------------------------------------------------


 

E. Rent for PF/NE (outside) for the demised term (Rent shall be paid from
October 1, 1998 to and including September 30, 2003) shall be Fifty-Four
Thousand Seven Hundred Fifty-Two and 50/100 Dollars ($54,752.50) payable in
equal monthly installments of Nine Hundred Twelve and 54/100 Dollars ($912.54)
which sum shall be the Basic Monthly Rent.  (For information purposes only,
Basic Rent for PF/NE (outside) is calculated on a unit rate of $5.50 per
rentable net square foot per year.)

 

3.                                      Renewal Option

 

Article 41, Section 41.01 shall be deleted and replaced with:

 

“Provided that Tenant is not in default under any of the terms and conditions of
this Agreement beyond the periods for notice and cure pursuant to Article 21
hereof, Tenant shall have the option to renew this Agreement for one additional
term of five (5) years, upon the same terms and conditions contained in this
Agreement, except (i) there shall be one (1) five (5) year renewal option, and
(ii) the Base Rent shall be recalculated using the same Index as identified in
Section 6.03 above. The renewal rent for each year of the renewal term shall be
the equivalent of $27.50 per square foot of net rentable space for LF/LH-1,
$22.00 gross plus energy per square foot for CC-3 which includes CC318, CC320,
CC322, CC323, CC324, CC327, CC328, CC329, CC330, CC330A, CC334, CC334A, CC333,
CC335, CC338, CC338A, CC339, CC341, CC342, CC342A, CC343, CC344, CC346, CC348,
CC350, CC356, CC3S6A, CC362, CC396, CC397, $12.00 per rentable net square foot
for L00l, $24.50 per rentable net square foot for PF/NE (inside), and $5.50 per
rentable net square foot for PF/NE (outside), all adjusted upward (or downward
as the case may be) by the percentage change in the Index from October 1, 1998
to the commencement date of the renewal term.

 

If the renewal option is exercised by Tenant, the renewal term shall commence on
October 1, 2003 and expire on September 30, 2008. In order to exercise the
renewal option, Tenant must give Landlord notice of its intention to renew at
least fourteen (14) months prior to the expiration date of the initial term.
Time shall be of the essence with respect to the exercise of the renewal
option.”

 

4.                                      Office Area - CC-3

 

Tenant will continue to occupy CC-3 under the terms of the Agreement. In the
event Landlord receives a third party proposal for the rental of CC-3 and Tenant
does not exercise its right to lease the balance of the third floor of the
Central Functions Wing, per the terms and conditions of the Agreement, if
Landlord chooses to accept the third party proposal for the rental of CC-3
Tenant has the option to relocate to the 3,983 square foot CF-Stack level. The
rental rate for the CF-Stack level will be $12.00 gross plus energy per rentable
square foot on an “as is” basis. Landlord will contribute up to $25.00 (total)
per rental square foot for Tenant improvements. The cost for such improvements
will be amortized above the base rent over the term of the renewal at an
interest rate of 10%.

 

--------------------------------------------------------------------------------


 

5.                                      Right of First Refusal

 

Subject to any and all other tenants’ pre-existing rights, Tenant shall be
granted a right of first refusal on the CF-Stack area measuring 3,983 rentable
square feet. Such right will terminate upon the earlier of (a) the Tenant
leasing the entire Central Functions Wing, or (b) the termination of Tenant’s
occupancy of the CC-3 area.

 

ALL OTHER TERMS AND CONDITIONS of the Agreement remain unchanged.

 

 

LANDLORD:

 

EXXON RESEARCH AND ENGINEERING COMPANY

 

 

 

By:

/s/ Alfredo Lopez

 

 

 

 

Date:

October 15, 1997

 

 

 

 

 

TENANT:

 

MEDAREX, INC.

 

 

 

By:

/s/ Donald Drakeman

 

 

 

 

Date:

October 10, 1997

 

--------------------------------------------------------------------------------


 

LEASE AMENDMENT NO.8

 

LEASE AMENDMENT made as of this 20th day of January, 1999 to that certain Lease
Agreement dated as of May 6, 1993, and as amended, and renewed on October 10,
1997 extending from October 1, 1998 through September 30, 2003 (“Agreement”)
between EXXON RESEARCH AND ENGINEERING COMPANY (“Landlord”) and MEDAREX, INC.
(“Tenant”).

 

WHEREAS, the parties desire to amend the Agreement to add additional space to
the Demised Premises;

 

NOW, THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

 

1.           The Demised Premises as defined in Section 1.01(d) of the Agreement
are enlarged effective February 1, 1999 by the addition of those portions of the
Building hereby leased to Tenant commonly known as:

 

·                                         That section of the PC corridor of
Level 1 opposite the entrance to Pilot Wing PF East identified as PC 121 and PC
123, being more particularly depicted on LA8-Exhibit A attached hereto and
deemed to be 318 rentable square feet.

 

·                                       The 3rd floor offices identified as
CC-310, CC-312, and CC-314 depicted on LA5-Exhibit C attached hereto and deemed
to be 714 rentable square feet.

 

2.           Tenant acknowledges that it has thoroughly examined PC121, PC123,
CC-310, CC312, and CC-314 and takes said space in “AS IS” condition as of
February 1, 1999.

 

3.           Rent

 

A.                                  Rent for PC12l and PC123 for the demised
term (Rent shall be paid from February 1, 1999 to and. including September 30,
2003) shall be Twenty-Eight Thousand One Hundred Ninety-Six and 00/100 Dollars
($28,196.00), payable in equal monthly installments of Five Hundred Three and
50/100 Dollars ($503.50) which sum shall be the Basic Monthly Rent. (For
information purposes only, Basic Rent for PC121 and PC123 is calculated on a
rate of $19.00 per rentable square foot (hereinafter, PRSF) per year.)

 

B.                                    Rent for CC-310, CC-312, and CC-314 for
the demised term (Rent shall be paid from February 1, 1999 to and including
September 30, 2003) shall be Seventy-Three Thousand Three Hundred Four and 00/1
00 Dollars ($73,304.00), payable in equal monthly installments of One Thousand
Three Hundred Nine and 00/100 Dollars ($1,309.00) which sum shall be the Basic
Monthly Rent. (For information purposes only, Basic Rent for CC-310, CC-312, and
CC-314 is calculated on a unit rate of $22.00 PRSF per year.)

 

--------------------------------------------------------------------------------


 

4.           Additional Rent

 

Tenant shall pay as Additional Rent for PC121 and PC123 for each calendar year
or proportionate part thereof during the lease term an amount equal to Tenant’s
proportionate share, to wit, now five and sixty-three hundredths percent
(5.63%), of the amount of Operating Expenses for such calendar year (“Tenant’s
Operating Payment”).

 

5.           Real Estate Taxes. The Tenant’s percentage share of Taxes as
defined in Article 6, Section 6.02 of the Lease shall be increased from five and
eighty-five hundredths percent (5.85%) to five and eighty-nine hundredths
percent (5.89%) under this Lease Amendment No. 8.

 

6.           Landlord may terminate the second portion of Provision 1 of this
Lease Amendment No. 8, at any time on not less than sixty (60) days’ written
notice to Tenant, in which event Tenant shall quit and surrender CC-310, CC-312,
and CC-314, or any combination of said space based on Landlord’s written notice,
to Landlord, broom clean, in good safe order and condition, ordinary wear and
tear excepted, and Tenant shall remove all of its property therefrom.

 

7.           If Landlord receives a bona fide offer from a third party to lease
more space in CC-3 than is being leased by Tenant hereunder, which offer
Landlord desires to accept, Landlord shall deliver a copy of such offer to
Tenant, and Tenant may, within twenty (20) business days thereafter, elect to
lease the subject space on the same terms as those set forth in the offer. If
Tenant does not accept such offer, Tenant’s rights under this Paragraph 7 shall
be extinguished, and Landlord may notify Tenant of termination under this Lease
Amendment No. 8 as respects that portion of the demised premises known as
CC-310, CC-312 and CC-314 and lease the subject space to such third party. This
right of first refusal shall be inapplicable to a lease to any party affiliated
with Landlord.

 

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN UNCHANGED.

 

 

LANDLORD:

 

EXXON RESEARCH AND ENGINEERING COMPANY

 

 

 

By:

/s/ Alfredo Lopez

 

Date:

January 20, 1999

 

 

 

TENANT:

 

MEDAREX, INC.

 

 

 

 

By:

/s/ Michael Appelbaum

 

Date:

January 20, 1999

 

--------------------------------------------------------------------------------


 

LEASE AMENDMENT No. 9

 

LEASE AMENDMENT made as of this      day of June, 1999 to that certain Lease
Agreement dated as of May 6, 1993, and as amended and renewed on October 10,
1997 extending from October 1, 1998 through September 30, 2003 (“Agreement”)
between EXXON RESEARCH AND ENGINEERING COMPANY (“Landlord”) and MEDAREX, INC.
(“Tenant”).

 

WHEREAS, the parties desire to amend the Agreement by redefining (although not
modifying the absolute number of) rentable square feet:

 

NOW, THEREFORE, the parties agree that the Agreement is hereby amended as
follows:

 

1.                                          The Demised Premises as defined in
Section 1.01(d) of the Agreement are modified as follows, and as more
particularly depicted on LA9 - Exhibit C, attached:

 

·                     CC-310 will be reduced to 79 rentable square feet (a
reduction of 159 rentable square feet),

 

·                     CC-311 will be added to the third floor offices within the
Demised Premises, such space consisting of 159 rentable square feet. (For
informational purposes only it should be noted that rent and any other money
owed by Tenant to Landlord under the Agreement remains unchanged because of the
rentable square foot equivalency of the modifications.)

 

2.                                       Landlord hereby permits Tenant, at no
additional cost to Tenant, to utilize the CC kitchen area identified as CC-313,
being more particularly depicted on LA9 -Exhibit C.

 

3.                                      Tenant acknowledges that it has
thoroughly examined CC-311 and takes its space in “AS IS” condition as of the
effective date of this Amendment No. 9.

 

4.                                      Landlord may terminate provisions 1 and
3 of this Lease Amendment No. 9 at any time on not less than sixty (60) days
written notice to Tenant, in which event Tenant shall quit and surrender CC-310,
CC-311, and its use of CC-3 13, or any combination of said space based on
Landlord’s written notice to Landlord, broom clean, in good safe order and
condition, ordinary wear and tear accepted, and Tenant shall remove all of its
property therefrom.

 

5.                                     If Landlord receives a bona fide offer
from a third party to lease more space in CC-3 than is being leased by Tenant
hereunder, which offer Landlord desires to accept, Landlord shall deliver a copy
of said offer to Tenant and Tenant may, within twenty (20) business days
thereafter, elect to lease the subject space on the same terms as those set
forth in the offer. If Tenant does not accept such offer, Tenant’s rights under
this Paragraph 5 shall be extinguished, and Landlord may notify Tenant of
termination under this Lease Amendment No. 9 as respects that portion of the
Demised Premises known as

 

--------------------------------------------------------------------------------


 

CC-310, CC-311, and CC-313 and lease the subject space to such third party. This
right of first refusal shall be inapplicable to a lease to any party affiliated
with Landlord.

 

ALL OTHER TERMS AND CONDITIONS OF THIS AGREEMENT REMAIN UNCHANGED.

 

LANDLORD:

EXXON RESEARCH AND ENGINEERING COMPANY

 

By:

/s/ M.E. Adams

 

Date:

June 9, 1999

 

 

 

 

TENANT:

MEDAREX, INC.

 

By:

/s/ Michael Appelbaum

 

Date:

 June 17, 1999

 

--------------------------------------------------------------------------------


 

Lease Amendment No. 10

Notice to Vacate CC-3 Leasehold

 

August 26, 1999

 

Dear Dr. Drakeman:

 

Pursuant to that certain Lease Agreement dated as of May 6, 1993, and as
amended, (“Agreement”) between Exxon Research and Engineering Company
(“Landlord’) and Medarex, Inc. (“Tenant”), Landlord is exercising its right to
terminate the lease agreement with respect to all space identified as CC-3
space. This letter serves as the 60 day written notice to Tenant advising you
that you shall quit and surrender the following space by November 15, 1999,
leaving it broom clean, in good safe order and condition, ordinary wear and tear
excepted, and with all of tenant’s property removed therefrom:

 

CC-3, which consists of:

 

CC-310, CC-311, CC-312, (use of CC-313), CC-314, CC-318, CC-320, CC-322, CC-323,
CC-324, CC-327, CC-328, CC-329, CC-330, CC-330A, CC-333, CC-334, CC-334A,
CC-335, CC-338, CC-338A, CC-339, CC-341, CC-342, CC-342A, CC-343, CC-344,
CC-346, CC~348, CC-350, CC-356. CC-356A, CC-362, CC-396, and CC-397

 

From November 15, 1999 through the expiration of the Agreement (September 30,
2003) the Demised Premises as defined in Section 1.01(d) of the Agreement shall
consist of LF/LH-1, L001, PC-121, PC-123, PF/NE (inside), PF(NE (outside).
Additionally, Section 42.01 of the Agreement shall be amended by the
substitution of two (2), only, indoor parking spaces rather than any other
number of indoor parking space entitlements to which the parties had agreed
previously.

 

Rent for the balance of the Demised Premises from November 15, 1999 to the
expiration of the Agreement shall be unimpacted by this surrender of the CC-3
spaces.

 

ALL OTHER TERMS AND CONDITIONS OF THE AGREEMENT REMAIN UNCHANGED.

 

Please return one (1) fully executed original copy to me.

 

Very truly yours,

 

EXXON RESEARCH AND ENGINEERING

 

--------------------------------------------------------------------------------


 

COMPANY

 

By:

/s/ Michael E. Adams

 

RECEIVED AND AGREED TO BY

MEDAREX, INCORPORATED

 

By:

/s/ Michael Appelbaum

Date:

9/18/99

 

--------------------------------------------------------------------------------

 

LEASE AMENDMENT NO. 11

 

LEASE AMENDMENT made as of this 10th day of November, 1999 to that certain Lease
Agreement dated as of May 6. 1993 and as amended thereafter, and renewed on
October 10, 1997 and as amended thereafter between Exxon Research and
Engineering Company (“Landlord”) and MEDAREX. INC. (“Tenant”), (“Lease
Agreement”).

 

WHEREAS, Tenant wishes to relinquish its six (6) additionally leased indoor
parking spaces added to the Demised Premises under Lease Amendments Nos. 4 & 5;

 

WHEREAS, Landlord is willing to allow Tenant to relinquish said additionally
leased indoor parking spaces;

 

WHEREAS, Tenant wishes Landlord to manage the installation and operation of a
temporary emergency generator and to lease additional space short term from
Landlord for this purpose; and

 

WHEREAS, Landlord is willing to provide this service and make such additional
space available for lease to Tenant on the same terms and conditions as are set
forth in the Lease Agreement, subject only to the modifications set forth below:

 

NOW, THEREFORE, the parties agree to the following:

 

(1) The parties agree that as of December 1, 1999, Tenant shall relinquish and
Landlord shall permit the relinquishment of the six (6) additionally leased
indoor parking spaces previously leased by Tenant at the annual cost of Nine
Hundred Sixty and 00/100 Dollars ($960.00) per space. The parties agree that
Landlord shall reimburse Tenant the one month, pre-paid, prorated amount of Four
Hundred Eighty and 00/100 Dollars ($480.00) for the December 1999 payment of
said six (6) indoor spaces.

 

(2) The Demised Premises as defined in Section 2.01 of the Lease Agreement are
enlarged for the period of three (3) months effective December 1, 1999, lasting
until March 1, 2000 by the addition of the area designated as the South East
Exterior of the PF Pilot Wing, adjacent to the Liquid Nitrogen Platform which
additional space is deemed to be 762 rentable square feet, being more
particularly described on LA11-Exhibit A attached hereto. (hereinafter
“Temporary Emergency Generator Pad”).

 

(3) The Temporary Emergency Generator Pad shall be leased without increasing the
Rent paid (which, for informational purposes only, currently is Ninety Seven
Thousand Three Hundred Sixty-Four and 88/100 Dollars (597,364.88)).

 

(4) Landlord disclaims any warranties of any kind, expressed or implied,
associated with the installation and/or operation of the emergency generator
which will be installed on the Temporary Emergency Generator Pad.

 

--------------------------------------------------------------------------------


 

ALL OTHER TERMS AND CONDITIONS OF THE LEASE AGREEMENT REMAIN THE SAME.

 

 

TENANT:

MEDAREX, INC.

 

By:

/s/ Michael Appelbaum

Date:

11/10/99

 

 

 

 

LANDLORD:

E XXON RESEARCH AND ENGINEERING COMPANY

 

 

By:

/s/ Alfredo Lopez

Date:

11/29/08

 

--------------------------------------------------------------------------------


 

AMENDMENT No.12 and LEASE RENEWAL

 

LEASE AMENDMENT and LEASE RENEWAL (“Lease Amendment”) made as of this 30th day
of September, 2003, to that certain Lease Agreement dated as of May 6, 1993
between Exxon Research and Engineering Company (now known as ExxonMobil Research
and Engineering Company) (“Landlord”), and Medarex, Inc. (“Tenant”) as amended
(“Lease Agreement”).

 

WHEREAS, the parties agree that certain provisions of the Lease Agreement, as
identified below, should be amended;

 

WHEREAS, the parties desire to renew the Lease Agreement as herein amended for
one (1) five year renewal period extending from October 1,2003 through
September 30, 2008 (the “Second and Final Five (5) Year Term”); and

 

NOW, THEREFORE, the parties agree that the Lease Agreement is hereby amended and
renewed as follows:

 

1.             Demised Premises

 

The Demised Premises as defined in Section 1.01(d) of the Lease Agreement
consists of those portions of the Building currently leased to Tenant and
commonly identified (with associated Rentable Square Footage) as:

 

A.

 

LF/LH-1 (as defined in Lease Amendment No. 7)

 

37,200 RSF

 

B.

 

L00l (as defined in Lease Amendment No. 7)

 

1.397 RSF

 

C.

 

PC121 & PC123 (as defined in Lease Amendment No. 8)

 

318 RSF

 

D.

 

PFINE (inside) (as defined in Lease Amendment No. 7)

 

4,556 RSF

 

E.

 

PF/NE (outside) (as defined in Lease Amendment No. 7)

 

1,991 RSF

 

 

 

TOTAL

 

45,462 RSF

 

 

2.             Renewal Option — Base Rent Recalculation

 

Base Rent for this “Second and Final Five (5) Year Term” shall be calculated in
accordance with the following approach. That portion of the last sentence of the
first paragraph of Item 3. Renewal Option of Lease Amendment #7 (with reference
to Article 41, Section 41.01 of the Lease), which reads:

 

 “…all adjusted upward (or downward as the case may be) by the percentage change
in the Index (CPI-U Index) from October 1, 1998 to the commencement date of the
renewal term”, SHALL BE DELETED AND REPLACED WITH:

 

-        “… all adjusted upward (or downward as the case may be) by the
percentage change in the Index (CPI-U Index) from the October 1998 Index (170.3)
to the August 2003 Index (191.1), which is an upward adjustment of 12.21%.”

 

--------------------------------------------------------------------------------


 

3.              Base Rent Recalculation Modification and Additional Adjustment

 

The calculation specified in Item 2, above, may be modified on or about
mid-November 2003, when the October 2003 Index is published, and to reflect the
October 2003 Index. If the October 2003 Index has changed, when compared with
the previously referenced August 2003 Index, then the Rent specified in Item 4,
below, shall be modified and adjusted by that percentage change in the Index,
using the Rent recalculation method specified in Item 2, above. This potential
additional adjustment in Rent, if required, shall be documented in a separate
subsequent Lease Amendment. If an adjustment in Rent is required, as stated
above, the overall final recalculated Rent shall be reflected in the first
quarter 2004 Invoice (dated on or about February 2, 2004). In addition, if
required, the adjustment as it impacts the fourth quarter 2003 Rent previously
charged in the fourth quarter 2003 invoice, shall also be reflected in the first
quarter 2004 invoice, and shall be described as “Base Rent Adjustment, 4Q 2003”.
In the event that this Rent adjustment is not required (such that there is no
change in the CPI-U from August 2003 to October 2003), then Landlord will give
Notice to Tenant that no further adjustment is required, and that a subsequent
Lease Amendment to cover this contingency will not be forthcoming.

 

4.              Rent

 

The total Rent payment (as calculated using the change in indexes from
October 1998 to August 2003, as specified in Item 2, above) for the Demised
Premises for the “Second and Final Five (5) Year Term” shall be Six-Million
Five-Hundred Fifty-Five Thousand One-Hundred Eighty and 00/100 Dollars
($6,555,180.00) payable in equal quarterly installments of Three-Hundred
Twenty-Seven Thousand Seven-Hundred Fifty-Nine and 00/100 Dollars ($327,759.00)
as explained in further detail below, in Items 4-A, B, C, D and F. The quarterly
invoices are dated and released on or about the first work day of February, May,
August, and November per annum. Each quarterly invoice encompasses the charges
for Rent and Additional Rent for a calendar quarter, where for example, the
February 2, 2004 invoice (the 1Q-2004 Invoice) will cover these charges for
January, February, and March 2004. Each quarterly invoice also encompasses
Optional Services — Usage charges reported for the previous three (3) months.
The 4Q-2003 Invoice to be dated November 3, 2003 covering October, November, and
December 2003, will reflect the Rent amounts at the new rates specified in this
Lease Amendment No. 12.

 

A. Rent for LF/LH-l for the Second and Last Extension Term shall be Five-Million
Seven-Hundred Thirty-Nine Thousand Five-Hundred Forty and 00/100 Dollars
($5,739,540.00), payable in equal quarterly installments of Two-Hundred
Eighty-Six Thousand Nine-Hundred Seventy-Seven and 00/100 Dollars ($286,977.00),
which is three times the Basic Monthly Rent of Ninety-Five Thousand Six-Hundred
Fifty-Nine and 00/100 Dollars ($95,659.00). (For information purposes only,
Basic Rent for

 

--------------------------------------------------------------------------------


 

LF/LH-1 is equivalent to a rounded unit rate of $30.86 per rentable square foot
per year.)

 

B.             Rent for L00l for the Second and Last Extension Term shall be
Ninety-Four Thousand Fifty-Three and 00/100 Dollars ($94,053.00), payable in
equal quarterly installments of Four-Thousand Seven-Hundred Two and 65/100
Dollars ($4,702.65), which is three times the Basic Monthly Rent of One-Thousand
Five-Hundred Sixty-Seven and 55/100 Dollars ($1,567.55). (For information
purposes only, Basic Rent for L00l is equivalent to a rounded unit rate of
$13.46 per rentable square foot per year.)

 

C.             Rent for PC121 & PC123 for the Second and Last Extension Term
shall be Thirty-Three Thousand Eight-Hundred Ninety-Seven and 00/100 Dollars
($33,897.00), payable in equal quarterly installments of One-Thousand
Six-Hundred Ninety-Four and 85/100 Dollars ($1,694.85), which is three times the
Basic Monthly Rent of Five-Hundred Sixty-Four and 95/100 Dollars ($564.95). (For
information purposes only, Basic Rent for PC121 & PCI23 is equivalent to a
rounded unit rate of $21.32 per rentable square foot per year.)

 

D.                     Rent for PF/NE (inside) for the Second and Last Extension
Term shall be Six-Hundred Twenty-Six Thousand Two-Hundred Fifty-Three and 00/100
Dollars($626,253.00), payable in equal quarterly installments of Thirty-One
Thousand Three-Hundred Twelve and 65/100 Dollars ($31,312.65), which is three
times the Basic Monthly Rent of Ten-Thousand Four-Hundred Thirty-Seven and
55/100 Dollars ($10,437.55). (For information purposes only, Basic Rent for
PF/NE (inside) is equivalent to a rounded unit rate of $27.49 per rentable
square foot per year.)

 

E.                Rent for PF/NE (outside) for the Second and Last Extension
Term shall be Sixty-One Thousand Four-Hundred Thirty-Seven and 00/100 Dollars
($61,437.00), payable in equal quarterly installments of Three-Thousand
Seventy-One and 85/100 Dollars ($3,071.85), which is three times One-Thousand
Twenty-Three and 95/100 Dollars ($1,023.95). (For information purposes only,
Basic Rent for PF/NE (outside) is equivalent to a rounded unit rate of $6.17 per
rentable square foot per year.)

 

5.                 Utility Charges

 

Section 6.05 Utility Charges and those certain associated Lease Amendments and
Exhibits, as specified below, are amended as follows.

 

1) The following Sections and/or Exhibits shall be deleted:

 

·            Exhibit F-2 as referred in Section 6.05 Utility Charges of the
Lease (within the second paragraph on page 14).

·            Exhibit F-6 as referred to in item 10. Section 6.05 Utility Charges
of Lease Amendment No. 1 (on page 3).

 

--------------------------------------------------------------------------------


 

·            The text of item “7. Section 6.05 Utility Charges” of Lease
Amendment No. 5 (on page 4).

·            Page 4/5 and Page 5/5 of LA5S-Exhibit D, and LA5-Exhibit E also as
referred to in item “7. Section 6.05 Utility Charges” of Lease Amendment No. 5
(on page 4).

·            LA5-Exhibit-F4 as referenced in item “8. Section 6.05 Utility
Charges” of Lease Amendment No. 5 (on page 4) .... are all deleted and replaced
with the following, of which the replacement exhibit is attached hereto.

 

2) The above-identified deletions shall be replaced with the following:

 

(a)          With reference to the Demised Premises commonly known and referred
to as LF/LH-1 and PF/NE—

 

·                  “Tenant’s adjusted utility charge usage for this “Second and
Final Five (5) Year Term” shall be based on the estimated usage for the Demised
Premises commonly known and referred to as LF/LH-1 and PF/NE. This estimated
usage basis is calculated from an analysis of 2003 usage data for both areas,
the sum of which shall constitute the usage basis for future Utility Charges to
Tenant, and is specified as “2003 Base Year Usage’. The new “2003 Base Year
Usage” applied to current 2003 projected usage rates, and resultant adjusted
charges are depicted and compared with pre-Lease Amendment No. 12 data in the
attached (LA 12-Exhibit F-l2).”

 

·                  “2003 Base Year Usage” data applied to projected utility
rates shall be used to calculate Tenant’s future projected annual Utility
Charges for the Lease Term commencing October 1, 2003. The “2003 Base Year
Usage” will remain in force until such time that a substantial change is
appropriate, and a subsequent Lease Amendment executed.”

 

(b)         With reference to the Demised Premises commonly known as L00l

 

“Utilities (Lighting, HVAC) for the Demised Premises commonly known L00l will
continue to be charged at a fixed rate of Three-Hundred and 00/100 Dollars
($300.00) per year. In accordance with exhibit LAS-Exhibit-E. Utility Charges,
L00l in Lease Amendment No. 5, and as a result of Medarex’s use of the L00l
space for other than general storage, actual monthly metered electrical power
consumption resulting from the additional activities within L00l will be charged
as Optional Services - Usage at the then current power rate. This charge will be
included in the existing monthly report of charges provided by the Landlord to
Tenant, titled Medarex House Utilities, which includes Tenant’s usage charge of
house gases.”

 

--------------------------------------------------------------------------------


 

ALL OTHER TERMS AND CONDITIONS of the Lease Agreement remain unchanged and in
full force and effect.

 

LANDLORD:

 

EXXONMOBIL RESEARCH AND ENGINEERING COMPANY

 

By:

/s/ F. Emil Jacobs

Print Name:  F. Emil Jacobs

 

Title:   Vice President, Research & Development

Date:  9/20/03

 

 

 

TENANT:

MEDAREX, INC.

 

 

By:

/s/ Christian S. Schade

Print Name: Christian S. Schade

Title:  SVP/CFO

Date:  9/26/03

 

--------------------------------------------------------------------------------


 

AMENDMENT No. 13

 

LEASE AMENDMENT (“Lease Amendment”) made as of this 24th day of January 2004, to
that certain Lease Agreement dated as of May 6, 1993 between ExxonMobil Research
and Engineering Company) (“Landlord’) and Medarex, Inc. (Tenant”) as amended
(“Lease Agreement”)

 

WHEREAS the parties desire to amend the Lease Agreement to reflect the revised
Base Rent in accordance with Lease Amendment No.12 for one (1) five year renewal
period extending from October 1, 2003 through September 30, 2008 (the “Second
and Final Five (5) Year Tern”).

 

NOW, THEREFORE the parties agree to the following.

 

1.    Base Rent

 

All of item “4. Rent”, of “Amendment No.12 and Lease Renewal” SHALL BE DELETED
AND REPLACED WITH THE FOLLOWING:

 

“Base Rent

 

The total Base Rent payment for the Demised Premises for the “Second and Final
Five (5) Year Term” shall be Six-Million Five-Hundred Twenty-Seven Thousand
Seven-Hundred Twenty-Nine and 40/100 Dollars ($6,527,729.40) payable in equal
quarterly installments of Three-Hundred Twenty-Six Thousand Three-Hundred
Eighty-Six and 47/100 Dollars ($326,386.47) as explained in further detail
below, in Items A, B, C, D and E.

 

A.    Base Rent for LF/LH-l for the Second and Last Extension Term shall be
Five-Million Seven-Hundred Fifteen Thousand Five-Hundred One and 00/100 Dollars
($5,715,501.00), payable in equal quarterly installments of Two-Hundred
Eighty-five Thousand Seven-Hundred Seventy-Give and 05/100 ($285,775.05), which
is thee times the Basic Monthly Rent Of Ninety-Five Thousand Two-Hundred
Fifty-Eight and 35/100 Dollars ($95,258.35). (For information purposes only,
Basic Rent for LF/LH-1 is equal to a rounded unit rate of $30.73 per rentable
square foot per year.)

 

B.      Base Rent for L00l for the Second and Last Extension Term shall be
Ninety-Three Thousand Six-Hundred Sixty and 00/1 00 Dollars ($93,660.00),
payable in equal quarterly installments of Four-Thousand Six-Hundred
Eighty-Three and 00/100 Dollars ($4,683.00), which is thee times the Basic
Monthly Rent of One-Thousand Five-Hundred Sixty-One and 00/100 Dollars
($1,561.00). (For information purposes only, Basic Rent for L00l is equivalent
to a rounded unit rate of $l3.41 per rentable square foot per year.)

 

C.      Base Rent for PC121 & PC123 for the Second and Last Extension Term shall
be Thirty-Three Thousand Seven-Hundred Fifty-Six and 60/100 Dollars ($33,756.60)

 

--------------------------------------------------------------------------------


 

payable in equal quarterly installments of One-Thousand Six-Hundred Eighty-Three
and 83/100 Dollars ($1,687.83), which is three times the Basic Monthly Rent of
Five-Hundred Sixty-Two and 61/100 Dollars ($562.61). (For information purposes
only, Basic Rent for PC121 & PC123 is equivalent to a rounded unit rate of
$21.23 per rentable square foot per year.)

 

D.     Base Rent for PF/NE (inside) for the Second and Last Extension Term shall
be Six-Hundred Twenty-Three Thousand Six-Hundred Thirty-One and 60/100 Dollars
($623,631.60), payable in equal quarterly installments of Thirty-One Thousand
One-Hundred Eighty-One and 58/100 Dollars ($31,181.58), which is thee times the
Basic Monthly Rent of Ten-Thousand Three-Hundred Ninety-Three and 86/100 Dollars
($10,393.86). (For information purposes only, Basic Rent for PF~E (inside) is
equivalent to a rounded unit rate of $27.33 per rentable square foot per year.)

 

E.       Base Rent for PF/NE (outside) for the Second and Last Extension Term
shall be Sixty-one Thousand One-Hundred Eighty and 20/100 Dollars ($61,180.20),
payable in equal quarterly installments of Three-Thousand Fifty-Nine and 01/100
Dollars ($3,059.01) which is thee times the Basic Monthly Rent of One-Thousand
Nineteen and 67/100 Dollars ($1,019.67). (For information purposes only, Basic
Rent for PF/NE (outside) is equivalent to a rounded unit rate of $6.15 per
rentable square foot per year.)”

 

2.    Base Rent Adjustment, 4Q 2003 —

 

Also in accordance with the Base Rent recalculation approach referenced in item
“3.  Recalculation Modification and Additional Adjustment” of the Amendment
No.12 and Lease Renewal, such that the now current CPI-U Index upward change of
11.74% (Percentage increase of the Index from October 1993 of 170.3 to the Index
of October 2003 of 190.3) shall be applied to constitute the adjustment in Base
Rent Previously charged in the fourth quarter 2003 invoice; and as indicated,
this adjustment shall be reflected in the first quarter 2004 invoice, and shall
be described in the invoice as “Base Rent Adjustment 4Q 2003”. This adjustment
shall be a credit to “Tenant” in the amount of One-Thousand Three-Hundred
Seventy-Two and 53/100 Dollars ($1,372.53).

 

3.    Utility Charges—L001

 

With reference to “5. Utility Chares” of “Amendment No.12 and Lease Renewal”
specifically item “5., 2), (b) With reference to the Demised Premises commonly
known as L001—”, that specific item [“5., 2), (b)”] SHALL BE DELETED IN ITS
ENTIRETY AND REPLACED WITH THE FOLLOWING:

 

“Utilities for the Demised Premises commonly known as L001 will be charged at a
fixed rate of Two-Thousand Five-Hundred and 00/100 Dollars ($2,500.00) per annum
for the estimated Electrical usage within room L001 for each year of the Five
(5) Year Renewal Term as described in “Amendment 12 and Lease Renewal” This
annual amount is comprised of two Electrical usage categories within L001—.
Tenant Equipment and

 

--------------------------------------------------------------------------------


 

HVAC / Lighting, which are described in the attached
Exhibit (“LA13.Exhibit F-l3b”) This fixed rate shall remain in force until such
time as both parties mutually agree per Lease Amendment to modify the said
amount.”

 

4.     Utility Charges—LA12-Exhibit F-12

 

With reference to “5. Utility Charges” of “Amendment No.12 and Lease Renewal”,
specifically item “5., 2), (a)”, only the associated
Exhibit (“LA12-Exhibit F-l2”) SHALL BE DELETED IN ITS ENTIRETY AND REPLACED WITH
the attached Exhibit (“LA13-Exhibit F-13a”)  (For information purposes only, the
new Exhibit is only modified to reflect the change in the Utility charge related
to L001, as described above in item 3.)

 

ALL OTHER TERMS AND CONDITIONS of the Lease Agreement remain unchanged and in
full force and effect.

 

LANDLORD:

EXXONMOBIL RESEARCH AND ENGINEERING COMPANY

 

 

By:

/s/

F.E. Jacobs

Print:

F.E. Jacobs

Title:

Vice President

Date: 1/24/04

 

 

 

 

 

 

TENANT:

MEDAREX, INC.

 

 

 

By:

/s/

Christian S. Schade

Print:

Christian S. Schade

Title:

CFO

Date:

 1/9/04

 

--------------------------------------------------------------------------------

 

AMENDMENT No.14

 

LEASE AMENDMENT (“Lease Amendment”) made as of this 22nd day of  June 2004, to
that certain Lease Agreement dated as of May 6, 1993 between ExxonMobil Research
and Engineering Company) (“Landlord”), and Medarex, Inc. (“Tenant”) as amended
(“Lease Agreement”).

 

WHEREAS, the parties desire to amend the Lease Agreement for the term commencing
July 1, 2004 through September 30, 2008 (which is the expiration date of the now
current “Second and Final Five (5) Year Term”);

 

WHEREAS, Tenant wishes Landlord to approve the installation of a single Standby
Generator and to lease additional space from Landlord for this purpose for the
specified Lease Amendment term; and

 

WHEREAS, Landlord is willing to make such additional space available for lease
to Tenant on the same terms and conditions as are set forth in the Lease
Agreement, subject only to the modifications set forth below:

 

NOW, THEREFORE, the parties agree to the following:

 

1.   The Demised Premises, as defined in Item “1. Demised Premises” of the Lease
“Amendment No. 12 and Lease Renewal”, are enlarged for the term of this Lease
Amendment No. 14 by the addition of:

 

A. The area designated as the South End, South-East Exterior Corner, of the
PE-Wing of the Pilot Plant, adjacent to and south of one of ExxonMobil’s
Tenant’s standby / emergency generators, which additional space is deemed to be
270 rentable square feet, being more particularly described on LA14-Exhibit A
attached hereto, (hereinafter, “Standby Generator Pad”, on which the Standby
Generator shall be installed).

 

B. The area designated as Room L037, located in the “0” Level of the Laboratory
Building, which additional space is deemed to be 370 rentable square feet, being
more particularly described on LA14-Exhibit B attached hereto, (hereinafter,
“L037”). L037 SHALL NOT be temporarily or permanently used for any purpose other
than to house electrical components in support of the Standby Generator system.
This use prohibition includes, but is not limited to its use as an office, file
room, conference room, or for the storage of any chemicals or materials, whether
hazardous or not. If the Tenant desires to use L037 for anything other than as a
space to house Standby Generator system components, Tenant may submit to
Landlord a request to approve other possible uses and Landlord will have sole
authority to accept or reject such requests, without the need for any
explanation

 

--------------------------------------------------------------------------------


 

thereof, and shall respond to Tenant in writing.

 

2. Base Rent —

 

A. The Standby Generator Pad shall be leased and appropriate space made
available for electrical cable routing between the Emergency Generator and L037,
without increasing the Base Rent paid quarterly (which, for informational
purposes only, is at the current quarterly paid rate indicated in Lease
Amendment No. 13 of Three-Hundred Twenty-Six Thousand Three-Hundred Eighty-Six
and 47/100 Dollars ($326,386.47)).

 

B. L037 shall be leased at the annual Base Rent of Four-Thousand Nine-Hundred
Sixty-One and 64/100 Dollars ($4,961.64 per year), payable in quarterly
installments of One-Thousand Two-Hundred Forty and 41/100 Dollars ($1,240.41),
which is three times the Basic Monthly Rent of Four-Hundred Thirteen and 47/100
Dollars ($413.47). (For information purposes only, Base Rent for L037 is
equivalent to a rounded unit rate of $13.41 per rentable square foot per year.)

 

C. As a result of the increase in Base Rent due to the addition of L037, as
described above in Item “2. B.”, the total Base Rent for the total Demised
Premises, as described in the first paragraph under Item “1. Base Rent........
Base Rent” on Page 1 of Lease “Amendment No. 13”, SHALL BE INCREASED by the
amount set forth above in Item “2. B.”.

 

3. Additional Rent — The Additional Rent, as traditionally calculated based on
Tenant’s leased space in rentable square feet, which specifically includes
Tenant’s apportioned share of the Real Estate Taxes, Operating Expenses, and
Imputed Insurance, SHALL INCREASE by 0.08% for each Additional Rent category as
defined in this item. Therefore, Real Estate Taxes will increase from 5.89% to
5.97%, and Operating Expenses and Imputed Insurance will each increase from
5.63% to 5.71%.

 

4. Potential Change: Standby Generator and/or Location — In the future, if
Landlord so requests and after providing reasonable advanced written Notice to
Tenant (i.e., not less than 6 months), Tenant shall be required to bring its
Standby Generator and Standby Generator Pad into compliance with the electrical
classification specified as “Class 1, Div. 2, Group C & D” by a date specified
by Landlord at time of the request. Compliance measures shall be initiated and
completed by Tenant and may include, but are not limited to, Tenant’s upgrade or
replacement of Standby Generator, or relocation to a Landlord-approved
non-classified physical location, or Tenant will not use the Standby Generator
until appropriate compliance measures are complete. Measures to be taken by
Tenant shall be approved in writing by Landlord prior to implementation, and
Tenant’s compliance with the above-stated electrical reclassification
requirements shall be accomplished with timing of the essence. All costs and/or
liabilities of such measures shall be the sole responsibility of Tenant.

 

5. Landlord disclaims any warranties of any kind, expressed or implied,
associated with

 

--------------------------------------------------------------------------------


 

the installation and/or operation of this Standby Generator, and/or associated
materials, equipment and systems.

 

ALL OTHER TERMS AND CONDITIONS of the Lease Agreement remain unchanged and in
full force and effect.

 

 

LANDLORD:

EXXONMOBIL RESEARCH AND ENGINEERNG COMPANY

 

 

By:

/s/ F. Emil Jacobs

 

 

 

 

 

 

Print Name:

F. Emil Jacobs

 

 

 

 

 

 

Title:

Vice President of Research & Development

 

 

 

 

 

 

Date:

 6/22/04

 

 

 

 

 

 

 

 

TENANT:

 

 

MEDAREX, INC.

 

 

 

 

 

 

 

 

By:

/s/ Christian S. Schade

 

 

 

 

 

 

Print Name:

Christian S. Schade

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

Date:

6/17/04

 

 

 

--------------------------------------------------------------------------------


 

AMENDMENT No.15 and LEASE EXTENSION

 

This AMENDMENT No. 15 and LEASE EXTENSION (“15th Amendment”), is made and
entered into as of this 31st day of January, 2006, to that certain Lease
Agreement dated as of May 6, 1993 by and between ExxonMobil Research and
Engineering Company, formerly known as Exxon Research and Engineering Company, a
Delaware corporation (“Landlord”), and Medarex, Inc., a New Jersey corporation
(“Tenant”), as amended by Amendments No. 1 through No. 14 (collectively, the
“Lease Agreement”).

 

WHEREAS, the parties agree that certain provisions of the Lease Agreement, as
identified below, should be amended; and

 

WHEREAS, the parties desire to extend the Lease Agreement as herein amended for
an additional period extending from October 1, 2008 through December 4, 2011
(“Extension Term”).

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree that the Lease Agreement is hereby
amended and the term thereof extended as follows:

 

1.                                  Demised Premises; Annual and Quarterly Base
Rent

 

The Demised Premises, associated Rentable Square Footages, Base Rent per
Rentable Square Footages, current quarterly Base Rent, current annual Base Rent
are summarized as follows:

 

Demised Premises

 

Per
Lease
Amendment
No.

 

Rentable
Square
Feet

 

Current
Base
Rental
Rate

 

Quarterly
Base Rent

 

Annual Base
Rent

 

 

 

 

 

 

 

 

 

 

 

 

 

LF/LH-1

 

7

 

37,200

 

$

30.73

 

$

285,775.05

 

$

1,143,100.20

 

L00l

 

7

 

1,397

 

$

13.41

 

$

4,683.00

 

$

18,732.00

 

L037

 

14

 

370

 

$

13.41

 

$

1,240.41

 

$

4,961.64

 

PC121 & PC123

 

8

 

318

 

$

21.23

 

$

1,687.83

 

$

6,751.32

 

PF/NE (inside)

 

7

 

4,556

 

$

27.38

 

$

31,181.58

 

$

124,726.32

 

PF/NE (outside)

 

7

 

1,991

 

$

6.15

 

$

3,059.01

 

$

12,236.04

 

Generator Pad

 

14

 

270

 

$

0.00

 

$

0.00

 

$

0

 

TOTALS:

 

 

 

46,102

 

 

 

$

327,626.88

 

$

1,310,507.52

 

 

--------------------------------------------------------------------------------


 

2.                                   Extension of Term

 

The Term of the Lease is hereby extended for an additional period of
thirty-eight (38) months and four (4) days, commencing October 1, 2008 and
expiring December 4, 2011, unless sooner terminated pursuant to the terms of the
Lease Agreement.

 

3.                                    Extension Term Base Rent

 

Effective October 1, 2008 and continuing unchanged throughout the Extension
Term, the Base Rent will be as shown on the table below. Notwithstanding any
other provision in the Lease, Base Rent during the Extension Term will not be
subject to any escalation or other adjustments, but shall be fixed at the rates
shown below.

 

Demised Premises

 

Rentable
Square Feet

 

Extension
Term Base
Rental Rate

 

Quarterly Base
Rent

 

Annual Base
Rent

 

 

 

 

 

 

 

 

 

 

 

LF/LH-l

 

37,200

 

$

43.00

 

$

399,900.00

 

$

1,599,600.00

 

L00l

 

1,397

 

$

18.75

 

$

6,548.44

 

$

26,193.75

 

L037

 

370

 

$

18.75

 

$

1,734.38

 

$

6,937.50

 

PCI2I& PC123

 

318

 

$

29.75

 

$

2,365.13

 

$

9,460.50

 

PF/NE (inside)

 

4,556

 

$

38.35

 

$

43,680.65

 

$

174,722.60

 

PF/NE (outside)

 

1,991

 

$

8.60

 

$

4,280.65

 

$

17,122.60

 

Generator Pad

 

270

 

$

0.00

 

$

0.00

 

$

0.00

 

TOTALS:

 

46,102

 

 

 

$

458,509.25

 

$

1,834,036.95

 

 

The total Base Rent to be paid for the Demised Premises for the Extension Term
shall be Five Million Eight Hundred Twenty-six Thousand Fifty-seven and 59/100
Dollars ($5,826,057.59), payable in equal quarterly installments of Four Hundred
Fifty-eight Thousand Five Hundred Nine and 25/100 Dollars ($458,509.25), as
summarized above and as explained in further detail below in subparagraphs 4-A,
B, C, D, E, F, and G. The quarterly invoices are dated and released on or about
the first working day of February, May, August, and November per annum. Each
quarterly invoice encompasses the charges for Base Rent and Additional Rent for
a calendar quarter, where, for example, the February 2009 invoice (the 1a-2009
Invoice) will cover these charges for January, February, and March 2009. Each
quarterly invoice also encompasses Optional Services -Usage charges reported for
the previous three (3) months. The 4Q-2008 Invoice to be dated November 2008,
covering October, November, and December 2008, will reflect the Base Rent
amounts at the new rates specified in this 15th Amendment. The Base Rent payment
for the last partial quarter of the Extension Term (October 1, 2011 through
December 4, 2011) shall be Three Hundred Twenty-three Thousand Nine Hundred
Forty-six and 74/100 Dollars ($323,946.74).

 

A.            Annual Base Rent for LF/LH-1 for the Extension Term shall be One
Million Five

 

--------------------------------------------------------------------------------


 

Hundred Ninety-nine Thousand Six Hundred and No/l00 Dollars ($l,599,600.00),
payable in equal quarterly installments of Three Hundred Ninety-nine Thousand
Nine Hundred and No/100 Dollars ($399,900.00), which is three times the Basic
Monthly Rent of One Hundred Thirty-three Thousand Three Hundred and No/100
Dollars ($133,300.00). (For information purposes only, Base Rent for LF/LH-1 is
equivalent to a rounded unit rate of Forty-three and No/1 00 Dollars ($43.00)
per rentable square foot per year.)

 

B.            Annual Base Rent for L001 for the Extension Term shall be
Twenty-six Thousand One Hundred Ninety-three and 75/100 Dollars ($26,193.75),
payable in equal quarterly installments of Six Thousand Five Hundred Forty-eight
and 44/100 Dollars ($6,548.44), which is three times the Basic Monthly Rent of
Two Thousand One Hundred Eighty-two and 8 1/100 Dollars ($2,182.81). (For
information purposes only, Base Rent for L00l is equivalent to a rounded unit
rate of Eighteen and 75/100 Dollars ($18.75) per rentable square foot per year.)

 

C.            Annual Base Rent for L037 for the Extension Term shall be Six
Thousand Nine Hundred Thirty-seven and 50/100 Dollars ($6,937.50), payable in
equal quarterly installments of One Thousand Seven Hundred Thirty-four and 3
8/100 Dollars ($1,734.38), which is three times the Basic Monthly Rent of Five
Hundred Seventy-eight and 13/100 Dollars ($578.13). (For information purposes
only, Base Rent for L037 is equivalent to a rounded unit rate of Eighteen and
75/100 Dollars ($18.75) per rentable square foot per year.)

 

D.            Annual Base Rent for PC121 & PC123 for the Extension Term shall he
Nine Thousand Four Hundred Sixty and 50/100 Dollars ($9,460.50), payable in
equal quarterly installments of Two Thousand Three Hundred Sixty-five and 13/100
Dollars ($2,365.13), which is three times the Basic Monthly Rent of Seven
Hundred Eighty-eight and 38/100 Dollars ($788.38), (For information purposes
only, Base Rent for LF/LH-1 is equivalent to a rounded unit rate of Twenty-nine
and 75/100 Dollars ($29.75) per rentable square foot per year.)

 

E.             Annual Base Rent for PF/NE (inside) for the Extension Term shall
be One Hundred Seventy-four Thousand Seven Hundred Twenty-two and 60/100 Dollars
($174,722.60), payable in equal quarterly installments of Forty-three Thousand
Six Hundred Eighty and 65/100 Dollars ($43,680.65), which is three times the
Basic Monthly Rent of Fourteen Thousand Five Hundred Sixty and 22/100 Dollars
($14,560.22). (For information purposes only, Base Rent for LF/LH-1 is
equivalent to a rounded unit rate of Thirty-eight and 35/100 Dollars ($38.35)
per rentable square foot per year.)

 

F.             Annual Base Rent for PF/NE (outside) for the Extension Term shall
be Seventeen Thousand One Hundred Twenty-two and 60/100 Dollars ($17,122.60),
payable in equal quarterly installments of Four Thousand Two Hundred Eighty and
65/100 Dollars ($4,280.65), which is three times the Basic Monthly Rent of One
Thousand Four Hundred Twenty-six and 88/100 Dollars ($1,426.88). (For
information purposes only, Base Rent for LF/LH-1 is equivalent to a rounded unit
rate of Eight and 60/100 Dollars

 

--------------------------------------------------------------------------------


 

($8.60) per rentable square foot per year.)

 

G.            Annual Base Rent for the Generator Pad for the Extension Term
shall be Zero Dollars ($0.00).

 

ALL OTHER TERMS AND CONDITIONS of the Lease Agreement remain unchanged and in
full force and effect.

 

IN WITNESS WHEREOF, the authorized representatives of each of the parties have
hereby executed this Amendment No. 15 and Lease Extension to be effective as of
the 31st day of January, 2006.

 

 

LANDLORD:

EXXONMOBIL RESEARCH AND ENGINEERING COMPANY,

a Delaware corporation

 

 

By:

/s/ F. Emil Jacobs

 

Name:

Fritz Emil Jacobs

 

Title:

Vice President

 

 

 

 

 

TENANT:

 

MEDAREX, INC.,

 

a New Jersey corporation

 

 

 

By:

/s/ Christian S. Schade

 

Name:

Christian S. Schade

 

Title:

CFO

 

 

--------------------------------------------------------------------------------


 

AMENDMENT No. 16  and LEASE EXTENSION

 

This AMENDMENT No. 16 and LEASE EXTENSION (“16th Amendment”), is made and
entered into as of this 24th day of October, 2008, to that certain Lease
Agreement dated as of May 6, 1993 by and between ExxonMobil Research and
Engineering Company, formerly known as Exxon Research and Engineering Company, a
Delaware corporation (“Landlord”), and Medarex, Inc., a New Jersey corporation
(“Tenant”), as amended by Amendments No. 1 through No. 15 (collectively, the
“Lease Agreement”).

 

WHEREAS, the parties agree that certain provisions of the Lease Agreement, as
identified below, should be amended; and

 

WHEREAS, the parties desire to extend the Lease Agreement as herein amended for
an additional period extending from December 5, 2011, through December 31, 2013
(“16th Amendment Extension Term”).

 

NOW, THEREFORE, in consideration of the mutual covenants of the parties and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree that the Lease Agreement is hereby
amended and the term thereof extended as follows:

 

1.                          Extension of Term.

 

The Term of the Lease Agreement is hereby extended for an additional period of
twenty-four (24) months and twenty-six (26) days, commencing December 5, 2011
and expiring December 31, 2013, unless sooner terminated pursuant to the terms
of the Lease Agreement.

 

2.                          Base Rent for First Extension Term and 16th
Amendment Extension Term.

 

Effective October 1, 2008, the Base Rent for the Premises will no longer be
determined on the basis of location and use of the particular areas within the
Premises.  Therefore, the rent table and other provisions in Section 3 of
Amendment No. 15 and Lease Extension are hereby deleted in their entirety,
effective as of October 1, 2008, and replaced with the following statements of
Base Rent:

 

Effective October 1, 2008 and continuing unchanged throughout the first
Extension Term, the annual Base Rent will be increased to Two Million Two
Hundred One Thousand Two Hundred Thirty-Three and 20/100 Dollars
($2,201,233.20), payable in equal quarterly installments of Five Hundred Fifty
Thousand Three Hundred Eight and 30/100 Dollars ($550,308.30) per quarter,
payable on the first day of each calendar quarter.  The first quarterly payment
for the first Extension Term will be equitably prorated.

 

Effective December 5, 2011 and continuing unchanged throughout the 16th

 

--------------------------------------------------------------------------------


 

Amendment Extension Term, the annual Base Rent will be increased to Two Million
Eight Hundred Sixty-One Thousand Six Hundred Three and 16/100 Dollars
($2,861,603.16), payable in equal quarterly installments of Seven Hundred
Fifteen Thousand Four Hundred and 79/100 Dollars ($715,400.79) per quarter,
payable on the first day of each calendar quarter.  The first quarterly payment
for the 16th Amendment Extension Term will be equitably prorated.

 

The quarterly invoices are dated and released on or about the first working day
of February, May, August, and November per annum.  Each quarterly invoice
encompasses the charges for Base Rent and Additional Rent for a calendar
quarter, where, for example, the February 2009 invoice will cover these charges
for January, February, and March 2009.  Each quarterly invoice also encompasses
Optional Services - Usage charges reported for the previous three (3) months. 
By way of example only, the 4Q-2008 Invoice to be dated November 2008, covering
October, November, and December 2008, will reflect the Base Rent amounts at the
new rate specified in this 16th Amendment.

 

3.                          Calculation of Additional Rent.

 

Section 6.04, Optional Services, of the Lease Agreement is deleted in its
entirety and replaced with the following:

 

Section 6.04 — ADDITIONAL SERVICES

 

Landlord offers additional services in each of the following two categories, as
indicated in Exhibit D hereto: (1) Predetermined Usage and (2) Headcount.

 

(1)           Predetermined Usage: Annual rates to be charged for each
predetermined service used shall become effective as of the first day of
January of each year of the Lease Term.  Landlord shall provide Tenant with the
new annual rates by December 01 of each prior year.  Adjustments, if any, will
appear in the second quarterly invoice.  Landlord may change a rate or cancel a
service at any time by giving Tenant not less than thirty (30) days notice, in
which event Tenant’s liability for charges for the cancelled service shall be
prorated to the last day of the service.  Tenant shall also have the right to
cancel any predetermined service upon thirty (30) days prior written notice to
the Landlord.

 

(2)           Headcount: Landlord shall set annual rates and advise Tenant as
set forth in (1) immediately above, except that Landlord shall not be entitled
to cancel the service.  Not later than January 02 of each year, Tenant shall
advise Landlord of its projected average headcount (number of full-time
employees and/or contractors) for the upcoming year of the Lease Term.  Tenant
shall promptly advise Landlord if the average headcount departs materially from
Tenant’s projection.

 

On the first day of the second month of each quarter, Landlord shall provide

 

--------------------------------------------------------------------------------


 

Tenant with a quarterly invoice including Tenant’s predetermined usage payment,
inclusive of categories (1) and (2) above, and Tenant shall pay the invoice
amount by the 15th day of that month.  Quarterly payments may be made by
electronic wire transfer.

 

Proposed project work must be requested in writing to Landlord Facilities
Manager.  Project work may only commence upon review and written approval by
Landlord Facilities Manager. Tenant is expected to directly contract services
from third party vendors, chosen from Landlord’s approved list.  If Tenant
chooses to contract the services from third party vendors that are not on
Landlord’s approved list, Tenant must seek Landlord approval to include
contractor on Landlord’s list of approved vendors and produce proof that
contractor has successfully completed required safety training, background
checks, and drug and alcohol testing, and any other requirements prescribed by
Landlord.  Associated costs for these requirements are to be borne by the
Tenant.

 

4.                          No Other Modifications; Counterpart Signatures.

 


THE LEASE AGREEMENT, AS AMENDED HEREBY, REMAINS IN FULL FORCE AND EFFECT WITHOUT
ANY FURTHER AMENDMENTS, ALTERATIONS OR MODIFICATIONS THERETO EXCEPT AS EXPRESSLY
SET FORTH HEREIN, AND LANDLORD AND TENANT EXPRESSLY RATIFY AND CONFIRM THE LEASE
AGREEMENT AS AMENDED BY THIS 16TH AMENDMENT.  THIS LEASE AGREEMENT MAY NOT BE
FURTHER MODIFIED EXCEPT IN A WRITTEN INSTRUMENT SIGNED BY THE AUTHORIZED
REPRESENTATIVES OF EACH PARTY HERETO. ALL INITIALLY CAPITALIZED WORDS AND TERMS
USED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE LEASE AGREEMENT,
UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN.  THIS LEASE AGREEMENT MAY BE
EXECUTED IN MULTIPLE COUNTERPARTS, AND BY EITHER OR BOTH OF THE PARTIES HERETO
IN SEPARATE COUNTERPARTS, EACH OF WHICH WHEN EXECUTED AND DELIVERED SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND
THE SAME AGREEMENT.


 

[Signatures appear on following page.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the authorized representatives of each of the parties have
hereby executed this Amendment No. 16 and Lease Extension to be effective as of
the 24th day of October, 2008.

 

 

LANDLORD:

EXXONMOBIL RESEARCH AND ENGINEERING COMPANY,

a Delaware corporation

 

By:

/s/ F. Emil Jacobs

 

Name:

Fritz Emil Jacobs

 

Title:

Vice President

 

 

 

TENANT:

MEDAREX, INC.,

a New Jersey corporation

 

By:

/s/ Christian S. Schade

 

Name:

Christian S. Schade

 

Title:

CFO

 

 

--------------------------------------------------------------------------------
